Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ester Ben Noon Levy (Reg #78,738) on 6/16/21.

The application has been amended as in the attached claim set marked for entry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amended independent claims include several known features.  “High-Quality Streamable Free-Viewpoint Video” by Alvaro Collet, et al., describes claimed steps (a), e.g. sections 4, 5, 5.1, 5.2, (b), e.g. sections 5.3, 6, which achieve the claimed size reduction, e.g. section 9, as well as steps (b1), e.g. section 7, in particular 7.1, (g), e.g. section 6.1, and the integrity check of (h), e.g. section 7, algorithm 1.  Further, although Collet teaches analogous steps to (b2) though (b5), e.g. section 7, Collet relies on tracking keymeshes rather than clusters of points as claimed.  “MAP Visibility Joo) describe performing the steps of (b1) through (b5), e.g. section 4, in order to improve 3D motion reconstruction, e.g. abstract, as well as step (f), e.g. section 5.2.  Additionally, “Panoptic Studio: A Massively Multiview System for Social Interaction Capture” by Hanbyul Joo, Tomas Simon, et al. (hereinafter Simon), building on Joo’s work, e.g. section 6, teaches steps (c), e.g. section 5, (d), e.g. section 6, and (e), e.g. section 6, in view of Joo’s system providing the tracking based on 3D optical flow, e.g. Joo, sections 3, 4, 5.2.  While Simon does not specifically address using the reconstructed 3D motion for constructing mesh representations, i.e. the latter part of step (d), “Hybrid Skeleton Driven Surface Registration for Temporally Consistent Volumetric Video” by Joao Regateiro, et al., teaches an analogous system to Collet, but suggests incorporating skeleton data derived from pose estimates can improve the resulting mesh reconstruction.  Collet, e.g. section 3, paragraph 3, indicates that the texture map is unwrapped adaptively to preserve important details, and does not mention Boundary First Flattening, per se, however “Boundary First Flattening” by Rohan Sawhney, et al., teaches the benefits of BFF for preserving details in texture unwrapping.  
The amended independent claims further require automatically detecting that the volumetric datasets comprise a subject having two identical sub-portions, and injecting a differentiator feature into the first sub-portion and not the second in order to improve correctness of separate tracking of the sub-portions.  U.S. Patent Application Publication 2016/0293218 A1 discloses a system for tracking between identical objects in a captured scene, but relies on physical tags already present on the object(s) rather than adding feature(s) to the captured data.  The cited prior art does not otherwise teach or suggest this feature, such that the independent claims as a whole are not obvious in view of the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619